DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

 	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that “the entire child carrier being adapted to contact with the releasing portion.” The amendment added the term “entire” to this limitation, however, this amendment causes the claim to be indefinite as it unclear whether the claim now requires the entire child carrier to somehow come into contact with the release portion or if the added term is not supposed to modify the “adapted to” language and thereby allowing for a portion of the child carrier to contact the releasing portion rather than the entire structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-31, 33-36, 40-42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (GB 2544377, applicant submitted) in view of Oakes (10,836,419) and Chang (9,517,786).
Regarding claim 1, 7, 31, Li discloses a baby stroller comprising: 
a stroller frame (10), the stroller frame comprising a locking component (43) and a releasing component (45’), the locking component (43) for restraining a folding action of the stroller frame (see e.g., Fig. 8 showing the teeth of the locking component 43 engaging both accommodating portions of the folding joints; see also bottom of page 9 to top of page 10), the releasing portion (portion 455 of element 45’; see Fig. 17) being disposed on a surface of the stroller frame (e.g., on an inboard facing surface, see e.g., Fig. 17) and corresponding to the locking component (e.g., is coaxial with and drivingly engages the locking component to selectively lock and unlock the folding joint), the releasing portion being for receiving a releasing force (e.g., via the pivoting of the seat; see page 20, line 7 to line 20) and for transmitting the releasing force to the locking component (pressing the locking component 43 into accommodating portion 411 as shown in Fig. 9) to move the locking component (43) when the releasing portion (45’) receives the releasing force; and 
a child carrier (20) disposed on the stroller frame, the child carrier being able to be 10positioned or pivot relative to the stroller frame (see e.g., Figs. 1 and 2 showing the carrier being positioned relative to the stroller frame and at least the backrest portion 21 and the seat portion are pivotable relative to the frame - see Figs. 10 and 11), the child carrier being adapted to contact with the releasing portion (455; see page 20, lines 7 - 28 describing how the pivoting of the seat pushes the protruding portion 453/455 to unlock the joint) for providing the releasing force to the releasing portion (45’ via protrusion 453/455) for transmitting the releasing force to the locking component (43) by the releasing portion (45’) to move the locking component (43) to allow the folding action of the stroller frame during a pivotal movement of the child carrier relative to the stroller frame.
Li does not disclose that the entire child carrier pivots together or that the locking component swings.
Oakes teaches another baby stroller (1) wherein the rotation of the entire child carrier (both the seat back 5 and the seat base 6 together; see e.g., Col. 11, lines 1-15) unlocks the folding joint and allows the stroller frame to be folded/collapsed.
Chang teaches another baby stroller that uses a swinging element (48) that receives a force to cause a stroller’s folding mechanism to unlock (see Fig. 3 and Col. 3, lines 55 - Col. 4, line 4 describing the well-known expedient of converting a rotating motion to a linear motion and to use this change of direction to unlock a folding joint’s lock).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the stroller of Li to have the base travel with the seat back to unlock the folding joint as taught by Oakes and to use a rotating cam to disengage the locking element as taught by Change to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., combining otherwise separately operable elements together and substituting one known element for another, such as a linear-to-linear joint lock to a rotational-to-linear joint lock) to known devices (e.g., folding strollers) ready for improvement to yield predictable results (e.g., a folding stroller that folds up smaller and/or more quickly by having both the seat and the seatback fold together).
	Regarding claims 2-3, Li discloses that the frame includes a front support (12), a handle support (11) and a rear support (13) wherein the joint/locking component (40, 43) is disposed between the handle and front support.
Regarding claim 4, Li discloses that the locking/engaging component (43) operates to abuttingly engage adjacent complementary walls (e.g., slots/teeth 412) which reads upon a reasonably broad interpretation of at least the term “latch component.”
Regarding claims 5-6, Li discloses a resilient component (44) that biases the locking component (43) toward the locked position and that the locking component comprises an anchoring component (e.g., outer walls 412) that define an accommodating space (411) for engaging the locking component in the locked position.
Regarding claim 8, Li discloses a connecting component (52’) disposed between the carrier and the locking component and which drives the locking component (via element 51) to the unlocked position when the carrier rotates relative to the frame (see e.g., first full paragraph of page 20).
Regarding claims 10-15, Li discloses that the releasing portion (45’) includes a driving component (453,455) that is mounted upon a linking element (the body of element 45’; see e.g., Fig. 20), which in turn transmits the releasing force from the pivoting child carrier portion (52’; see Fig. 21) to the locking component (43). A driving slanted surfaced (455) is formed on the driving component (453) through which the movement of the seat/carrier drives the driving component (see e.g., first full paragraph on page 20).
Regarding claims 16-24¸Li discloses a child carrier mount (30’) and the driving component (453, 455) is movably disposed on the mount and located beneath the carrier (see Figs. 16-17 collectively showing the mount 30’ located beneath the child carrier 20’).  A hollow guiding portion (see hollow section in Fig. 17) of the mount supports the driving component (453,455) with the bottom end of the driving component extending out of the hollow portion (see Fig. 17).  A slanted releasing component (455) receives the releasing force from the pivoting of the seat (e.g., the pivoting of portion 52’) to drive the releasing component (45’) which presses the locking component (43).
Regarding claim 25, Li discloses a positioning mechanism (52’ see Fig. 15) for restraining or allowing the pivotal moment of the child carrier.
Regarding claims 33-34, 40-42, and 44, Li discloses that the frame includes a first fixing component (41) on the handle support (11), a second fixing component (42) on the front support (12; see e.g., Figs. 18-20) and a rear support (13) wherein the joint/locking component (43) is disposed between the handle and front support; wherein a first end of the locking component (43) is disposed on the first fixing component, a second end is within the second fixing component (see e.g., Figs. 19-20 showing the locking component 43 biased by a spring 44 to slidingly lock/unlock the joint within the fixing components 41, 42).
Regarding claim 35, Li discloses a driving inclined surface (455) on the end of the driving component (453) for pushing the locking component (43) to disengage the end of the locking component from the recess within fixing component (42; see Fig. 19).

Allowable Subject Matter
Claims 32, 36-39, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the above §112 rejection.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. The arguments presented are that the Li reference, alone or in combination with the teachings of the Oakes patent, does not provide for the “entire child carrier” to pivotally unlock the stroller frame’s joint.  Particularly, the arguments presented attempt to show how each reference applied in the July 29, 2022 Advisory Action do not disclose all of the features recited in amended independent claim 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the base Li reference discloses that the rotation of a child carrier causes the recited unlocking limitation, the secondary Oakes reference was applied to show that both the seat and seatback can be rotated together while performing an unlocking operation, not that the entire joint unlocking structure of Oakes is to used in place of the Li device; only that it is known to have both seat elements (i.e., the “entire child carrier”) to pivot together rather than only the seatback as disclosed by Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618